This is an appeal from a deficiency in income tax, in the amount of $1,205.30, for the calendar year 1919. The deficiency was determined as a result of an investigation which disclosed that the taxpayer had failed to report as income the sum of $10,000 received from the sale of certain leases and royalties. The taxpayer in bringing this appeal, contends that he sustained deductible losses' during the year which more than offset the amount received from the sale of leases and royalties.
FINDINGS OP PACT.
1. The taxpayer is an individual residing at 449 East Twenty-second Street, N., Portland, Oreg.
2. During the year 1919 the taxpayer paid by checks the sum of $11,631.43 to various persons.
DECISION.
The determination of the Commissioner is approved.